Citation Nr: 0938302	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in November 2007, and a 
substantive appeal was received in December 2007.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in Huntington, West 
Virginia in June 2009.  A transcript of this proceeding is 
associated with the claims file.  While at the June 2009 
hearing the Veteran submitted additional evidence along with 
a waiver of RO review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disability, including PTSD.  Although 
the Veteran's April 2006 claim specified PTSD, the Board 
finds that the Veteran's claim encompasses all of his current 
acquired psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that claims for service 
connection for PTSD encompass claims for service connection 
for all current psychiatric disabilities that arise from the 
same symptoms).  The Board notes that the Veteran has been 
diagnosed with acquired psychiatric disabilities in addition 
to PTSD, including anxiety disorder and major depressive 
disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In the present case, the Veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board also notes that while the 
Veteran alleges combat participation, the Veteran's service 
records do not contain medals or decorations that 
specifically denote combat with the enemy.

Central to this case is the question of the verification of 
the Veteran's stressors.  During the June 2009 Board hearing 
the Veteran described the following stressors while serving 
in Vietnam: (1) participating in the Vietnam 
Counteroffensive, Phase II; (2) sitting in a trench for 
approximately 45 minutes while being attacked by the enemy 
while stationed at Cam Ranh Bay Air Base during approximately 
March 3, 1967 to April 3, 1967; (3) being attacked by the 
enemy while on guard tower duty while stationed at Pleiku Air 
Base during approximately May 1967 to June 1967; (4) being 
attacked by the enemy while stationed at Camp Enari (Dragon 
Mountain) when Bob Hope was scheduled to perform 
(approximately December 1967); (5) a hooch/bunker being 
destroyed which resulted in soldiers being killed while 
stationed at Camp Enari (Dragon Mountain) during 
approximately December 19, 1967 to December 25, 1967; and (6) 
witnessing the death of a Vietnamese child who was killed 
close to the mess hall during approximately January 1968 to 
February 1968.  The Veteran's service personnel records 
document that he was stationed with the 102nd Engineer 
Company from April 1967 to December 1967 and with the HHC 4th 
Engineer Battalion, 4th Infantry Division from December 1967 
to March 1968.

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AMC/RO should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review Operational Reports and Lessons Learned 
(ORLLs) and morning reports from the units indicated by the 
Veteran.  The Veteran had approximately 12 months of service 
in Vietnam, from March 1967 to March 1968.  After reviewing 
these reports the JSRRC should note whether the type of 
incidents described by the Veteran are in any way typical of 
the experiences of soldiers with the same military 
occupational specialty from the Veteran's unit.  
Documentation of the exact incidents described by the Veteran 
is not necessary.  Suozzi v Brown, 10 Vet. App. 307 (1997).

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current acquired psychiatric disabilities.  VA has a duty to 
assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  The Court has held that, when the 
medical evidence is inadequate, VA may supplement the record 
by seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In light of the fact that the Veteran reported PTSD since 
1968, and that the post-service medical records document 
current psychiatric disabilities (including anxiety disorder 
and major depressive disorder), the Board finds that the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of all current psychiatric disabilities.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Board notes that additional evidence was 
received in June 2009.  This evidence will undergo 
preliminary review by the RO during the course of the remand 
actions directed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

2.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors, specifically:  (1) 
participating in the Vietnam 
Counteroffensive, Phase II; (2) sitting in 
a trench for approximately 45 minutes 
while being attacked by the enemy while 
stationed at Cam Ranh Bay Air Base during 
approximately March 3, 1967 to April 3, 
1967; (3) being attacked by the enemy 
while on guard tower duty while stationed 
at Pleiku Air Base during approximately 
May 1967 to June 1967; (4) being attacked 
by the enemy while stationed at Camp Enari 
(Dragon Mountain) when Bob Hope was 
scheduled to perform (approximately 
December 1967); (5) a hooch/bunker being 
destroyed which resulted in soldiers being 
killed while stationed at Camp Enari 
(Dragon Mountain) during approximately 
December 19, 1967 to December 25, 1967; 
and (6) witnessing the death of a 
Vietnamese child who was killed close to 
the mess hall during approximately January 
1968 to February 1968.  

The Veteran's service personnel records 
document that he was stationed with the 
102nd Engineer Company from April 1967 to 
December 1967 and with the HHC 4th 
Engineer Battalion, 4th Infantry Division 
from December 1967 to March 1968.  The 
JSRRC should review Operational Reports 
and Lessons Learned (ORLLs) and morning 
reports from the units indicated by the 
Veteran.  

3.  Following the above, the AMC/RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO should specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the AMC/RO should 
address any credibility questions raised 
by the record.

4.  Thereafter, the AMC/RO should arrange 
for the Veteran to be afforded a VA 
psychiatric examination to ascertain the 
nature and etiology of all current 
psychiatric disabilities.

If a stressor has been corroborated, the 
AMC/RO must furnish the details of the 
stressor(s) that are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disabilities, the examiner should so 
state.

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the AMC/RO 
and found to be sufficient to produce PTSD 
by the examiner.

If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not (i.e. a 50 percent 
or higher degree of probability) that such 
disorder was manifested during or 
otherwise causally related to the 
Veteran's active duty service.  

If any psychiatric disorder is diagnosed, 
the examiner should state whether the 
current disabilities would prevent the 
Veteran from maintaining employment 
consistent with his age, education and 
occupational experience.

In answering these questions, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.

5.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the claim should be readjudicated by the 
AMC/RO with consideration of 38 C.F.R. § 
3.304(f).  If the claim is still denied, 
the AMC/RO should furnish the Veteran and 
his representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




